J-S17036-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :       IN THE SUPERIOR COURT OF
                                         :             PENNSYLVANIA
             v.                          :
                                         :
WILLIAM M. LOVE,                         :
                                         :
                   Appellant             :           No. 2559 EDA 2015

             Appeal from the Judgment of Sentence May 29, 2015
               in the Court of Common Pleas of Monroe County,
              Criminal Division, No(s): CP-45-CR-0002788-2013

BEFORE: OLSON, STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED APRIL 27, 2017

        William M. Love (“Love”) appeals from the judgment of sentence

entered following his conviction of sexual assault, aggravated indecent

assault, indecent assault, corruption of minors, furnishing alcohol to minors

and unlawful contact with a minor.1 We affirm.

        In its Opinion, the trial court set forth the procedural history

underlying the instant appeal, which we adopt as though fully restated

herein. See Trial Court Opinion, 10/29/15, at 1-3.

        On October 26, 2013, Love’s girlfriend, 19-year-old Kayshawn Clark

(“Clark”), contacted the victim, 17-year-old B.C. (“the victim” or “B.C.”),

seeking assistance with planning Clark’s baby shower. The next day, Clark

texted B.C. to remind her of their plans. Thereafter, Clark and Love picked

up and drove B.C. and her baby to Love’s house. Upon arriving at Love’s



1
    18 Pa.C.S.A. §§ 3124.1, 3125, 3126, 6301, 6310.1, 6318.
J-S17036-17


house, Love offered a drink to B.C., which he identified as iced tea. After

drinking the iced tea, B.C. began losing consciousness. As she went in and

out of consciousness, B.C. became aware that she was being sexually

assaulted and raped by Love.

        Following a jury trial, Love was convicted of the above-described

charges.2 Love filed a post-sentence Motion, which, after a hearing, the trial

court denied.     In its Opinion filed pursuant to Pa.R.A.P. 1925(a), the trial

court stated the following:       “Despite raising both weight and sufficiency

claims, [Love] did not request transcription of the trial.          In his appeal

documents, he asked only for the transcript of the July 21, 2015 hearing on

his post-sentence [M]otions….”          Trial Court Opinion, 10/29/15, at 3.

Thereafter, Love filed the instant timely appeal, followed by a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of matters complained of on appeal.

        On appeal, Love raises ten claims of error for our review:

        I. Did the trial court abuse its discretion by not setting aside the
        verdict for the charge of unlawful contact with a minor where
        there was no contact as defined by statute?

        II. Did the trial court abuse its discretion by not setting aside the
        verdict where the criminal statute of unlawful contact with a
        minor is unconstitutionally broad?

        III. Did the trial court abuse its discretion by not setting aside
        the verdict where there was insufficient evidence to convict
        [Love] of unlawful contact with a minor?




2
    Separately, Clark pled guilty to criminal use of a communication facility.


                                     -2-
J-S17036-17


      IV. Did the trial court abuse its discretion by not setting aside
      the verdict where there was insufficient evidence to convict
      [Love] of sexual assault?

      V. Did the trial court abuse its discretion by not setting aside the
      verdict where there was insufficient evidence to convict [Love] of
      aggravated indecent assault?

      VI. Did the trial court abuse its discretion by not setting aside
      the verdict where there was insufficient evidence to convict
      [Love] of indecent assault?

      VII. Did the trial court abuse its discretion by not setting aside
      the verdict where it was against the weight of the evidence to
      convict [Love] of unlawful contact with a minor?

      VIII. Did the trial court abuse its discretion by not setting aside
      the [verdict] where it was against the weight of the evidence to
      convict [Love] of sexual assault?

      IX. Did the trial court abuse its discretion by not setting aside
      the verdict where it was against the weight of the evidence to
      convict [Love] of aggravated indecent assault?

      X. Did the trial court abuse its discretion by not setting aside the
      verdict where it was against the weight of the evidence to
      convict [Love] of indecent assault?

Brief for Appellant at 4-5 (some capitalization omitted, issues renumbered

for ease of disposition).

      In his first and second claims, Love challenges the sufficiency of the

evidence underlying his conviction of unlawful contact with a minor, and the

constitutionality of 18 Pa.C.S.A. § 6318. Id. at 10. Love first asserts that

      there is no evidence [that Love] contact[ed] the [victim] over
      the internet. There is no evidence that [Love] contacted the
      victim through any other means. The only contact [Love] had
      was when the victim was at his house[;] however, there still is
      no evidence that during this direct contact, that [Love] made
      any comments, remarks, suggestions, or questions to the victim


                                  -3-
J-S17036-17


      of a sexual nature. There is no evidence that [Love] had contact
      for the purpose of engaging in the prohibited activity.

Brief for Appellant at 11-12 (emphasis omitted). Simply put, Love claims

that he did not have “contact” with B.C., as defined by 18 Pa.C.S.A. § 6318.

Id.

      In his second claim, Love challenges the definition of “contact,” set

forth at 18 Pa.C.S.A. § 6318, as overbroad and, therefore, unconstitutional.

Id. at 14.   Love posits that section 6318 bars contact for the purpose of

engaging in the prohibited activity. Id. at 15.   Love contends that “[t]he

only contact [Love] had was when the victim was at his house[;] however,

there still is no evidence that during this direct contact, [Love] made any

comments, remarks suggestions, or questions to the victim of a sexual

nature.”   Id.   Love again argues that there is no evidence that he “had

contact for the purpose of engaging in the prohibited activity.”   Id. at 16

(emphasis omitted). Love cites Commonwealth v. Morgan, 913 A.2d 906,

911 (Pa. Super. 2006), in support. Brief for Appellant at 16-17.

      In addressing these claims, we are cognizant of our scope and

standard of review:

      There is sufficient evidence to sustain a conviction when the
      evidence admitted at trial, and all reasonable inferences drawn
      therefrom, viewed in the light most favorable to the
      Commonwealth as verdict-winner, are sufficient to enable the
      fact-finder to conclude that the Commonwealth established all of
      the elements of the offense beyond a reasonable doubt. The
      Commonwealth may sustain its burden by means of wholly
      circumstantial evidence. Further, we note that the entire trial
      record is evaluated and all evidence received against the


                                 -4-
J-S17036-17


      defendant is considered, being cognizant that the trier of fact is
      free to believe all, part, or none of the evidence.

Commonwealth v. Martin, 101 A.3d 706, 718 (Pa. 2014) (internal citation

and quotation marks omitted).

      In its Opinion, the trial court addressed Love’s first two claims, and

concluded that they lack merit. See Trial Court Opinion, 10/29/15, at 3-7.

We agree with the legal analysis and ultimate conclusion reached by the trial

court, and affirm on this basis as to Love’s first and second claims. See id.

      In his remaining claims, Love challenges the sufficiency of the

evidence underlying each of his convictions, and claims that each verdict is

against the weight of the evidence. See Brief for Appellant at 18-33.

      Regarding Love’s challenges to each verdict as against the weight of

the evidence, we are cognizant that

      [t]he weight of the evidence is a matter exclusively for the finder
      of fact, who is free to believe all, part, or none of the evidence
      and to determine the credibility of the witnesses. A new trial is
      not warranted because of a mere conflict in the testimony and
      must have a stronger foundation than a reassessment of the
      credibility of witnesses. Rather, the role of the trial judge is to
      determine that notwithstanding all the facts, certain facts are so
      clearly of greater weight that to ignore them or to give them
      equal weight with all the facts is to deny justice. On appeal, our
      purview is extremely limited and is confined to whether the trial
      court abused its discretion in finding that the jury verdict did not
      shock one’s conscience. Thus, appellate review of a weight claim
      consists of a review of the trial court’s exercise of discretion, not
      a review of the underlying question of whether the verdict is
      against the weight of the evidence. An appellate court may not
      reverse a verdict unless it is so contrary to the evidence as to
      shock one’s sense of justice.




                                   -5-
J-S17036-17


Commonwealth v. Rosser, 135 A.3d 1077, 1090 (Pa. Super. 2016) (en

banc) (citations and internal quotation marks omitted).

      Our review discloses that the record does not include the notes of

testimony from the entire trial. Rather, this Court received the transcripts of

the victim’s trial testimony, the sentencing hearing, and the hearing on

Love’s post-sentence Motion. No other trial testimony was transcribed. See

Trial Court Opinion, 10/29/15, at 3 (stating that Love did not request

transcription of the trial, and setting forth the notes of testimony available in

the record).

      “This Court cannot meaningfully review claims raised on appeal unless

we are provided with a full and complete certified record.” Commonwealth

v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (citations omitted).         “As an

appellate court, we are ‘limited to considering only those facts that have

been duly certified in the record on appeal.’” Commonwealth v. Spotz, 18

A.3d 244, 323 (Pa. 2011) (quoting Commonwealth v. Williams, 715 A.2d

1101, 1103 (Pa. 1998)). “In the absence of an adequate certified record,

there is no support for an appellant’s arguments and, thus, there is no basis

on which relief could be granted.”     Preston, 904 A.2d at 7.      “Our law is

unequivocal that the responsibility rests upon the appellant to ensure that

the record certified on appeal is complete in the sense that it contains all of

the materials necessary for the reviewing court to perform its duty.”       Id.;

see also Pa.R.A.P. 1911(d) (stating that “[i]f the appellant fails to take the



                                   -6-
J-S17036-17


action required by these rules and the Pennsylvania Rules of Judicial

Administration for the preparation of the transcript, the appellate court may

take such action as it deems appropriate, which may include dismissal of the

appeal.”).

      As the trial court observed in its Opinion, “[d]espite the fact that

[Love’s] weight and sufficiency claims constituted fact-based challenges,

[Love] did not ask that the trial be transcribed.”      Trial Court Opinion,

10/29/15, at 7. Consequently, the trial court deemed these claims waived.

See id. at 7-9 (deeming Love’s claims waived based upon Love’s failure to

have transcribed the notes of testimony of the trial). Upon review, we agree

with the trial court, and conclude that Love’s failure to have transcribed the

necessary notes of testimony impedes our review of his remaining weight

and sufficiency claims. Consequently, we deem those claims waived. See

Pa.R.A.P. 1911(d).3

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/27/2017




3
  Our holding does not preclude Love from seeking post-conviction collateral
relief.


                                 -7-
                                                                      Circulated 03/28/2017 02:46 PM




(
                       COURT OF COMMON PLEAS OF MONROE COUNTY
                           FORTY-THIRD JUDICIAL DISTRICT
                         COMMONWEAL TH OF PENNSYLVANIA .

    COMMONWEALTH OF PENNSYLVANIA
                                                           NO. 2788 CR 2013
                  v.
                                                          APPEAL DOCKET NO.
    William M. Love,                                      2559 EDA 2015

                  Defendant

                        OPINION PURSUANT TO Pa.R.A.P. 1925(a)

           Following the denial of his post-sentence motions, Defendant William Love

    ("Defendant") filed an appeal from the judgment of sentence entered on May 29, 2015.

    Thereafter, we directed Defendant to file a statement of errors complained of on

    appeal pursuant to Pa.R.A.P. 1925(b). Defendant complied. We now file this opinion in

    accordance with Pa.R.A.P. 1925(a).

                                          Background

           On October 28, 2013, Defendant was arrested and charged with Rape by

    Forcible   Compulsion,    Rape of a Substantially    Impaired   Person,    Rape of an

    Unconscious Person, Involuntary Deviate Sexual Intercourse by Forcible Compulsion,

    Sexual Assault, Aggravated Indecent Assault of an Impaired Person, Aggravated

    Indecent Assault without Consent, Indecent Assault without Consent, Indecent Assault

    of a Substantially Impaired Person, Unlawful Contact with a Minor, Corruption of a

    Minor, and Selling or Furnishing liquor to a Minor. The victim was the seventeen year-

    old friend of Defendant's nineteen year-old girlfriend, Kayshawn Clark.

           On March 10, 2015, a jury found Defendant guilty of Sexual Assault, Indecent

    Assault, Aggravated      Indecent Assault, Unlawful Contact with a Minor, Furnishing


                                               1



                                                                                                       /!
Alcohol to Minors, and Corruption of a Minor. We accepted the verdict, ordered an

assessment       by the State Sexual Offender's                     Board ("SOAB"), directed that the

testimony of the victim be transcribed as part of the SOAB assessment process, and

scheduled sentencing for May 29, 2015. (Order, dated March 10, 2015).

        On May 29, 2015, the sentencing hearing was held, as scheduled. Defendant

was classified as a Tier 3 lifetime registrant under Megan's Law IV, 42 Pa. C.S.A.

Section 9799.10 et. seq., and sentenced to 108 to 260 months in a State Correctional

Institution.

        On     June      8,    2015,      Defendant         filed     post-sentence       motions      seeking

reconsideration of his sentence, challenging both the sufficiency and weight of the

evidence as to all offenses, and challenging the Unlawful Contact conviction on both

constitutional and statutory interpretation grounds. Simultaneously, Defendant filed

motions for transcription of his sentencing hearing as well as the hearing at which his

girlfriend, who previously pied guilty to Criminal Use of a Communication Facility for

her role in the crimes committed against the victim and who had testified against

Defendant at trial, was sentenced. Transcripts of both sentencing hearings were

prepared and filed.1

        On July 21, 2014, we convened a hearing on Defendant's post-sentence

motions. At the conclusion of the hearing, we issued an order denying the motions. We

briefly summarized our reasons for the denial on the record. (N.T., 7/21/2015, pp. 7-

10). We incorporate our on-record statements into this opinion by reference.

I
  The case in which Ms. Clark pied guilty is docketed to No. 599 Criminal 2014. The transcript of her sentencing
hearing was filed of record in that proceeding. To ensure that the Superior Court has a complete record on which
to evaluate Defendant's appeal in this case, we have issued an order directing our Clerk of Courts to include a
copy of Ms. Clark's sentencing transcript in the certified record.


                                                        2
        Subsequently, Defendant filed this appeal. In 'bis appeal statement, Defendant

raises eight assignments of error which, for the most part, mirror his post-sentence

motions. The first two assignments repeat his constitutional and statutory construction-

based    challenges   to   the   Unlawful   Contact   conviction.   The   remaining   eight

assignments of error reiterate his sufficiency and weight claims.

        Despite raising both weight and sufficiency claims, Defendant did not request

transcription of the trial. In his appeal documents, he asked only for the transcript of

the July 21, 2015 hearing on his post-sentence motions. As a result, references

throughout this opinion to the facts of this case are based on the hearing transcripts

that have been filed, the transcript of the victim's testimony that was prepared for the

SOAB evaluation, the pre-sentence investigation report, and the recollection and

perceptions of the undersigned as the judge who presided over the trial as well as pre

and post-trial hearings.

                                        Discussion

I.      Unlawful Contact

        Defendant's first two assignments of error challenge his conviction for Unlawful

Contact with a Minor. Specifically, Defendant contends that the Unlawful Contact

statute is unconstitutionally overbroad and, in any event, that he did not have contact

with the victim within the meaning of the statute as written. His arguments lack merit.

        a.     The Unlawful Contact Statute is Not Overbroad

        The constitutional   analysis is well settled. Properly enacted legislation       is

 presumed . to be valid and, "unless it clearly, palpably and plainly violates the

Constitution, it will not be declared unconstitutional." Commonwealth v. Davidson, 938


                                              3
A.2d 198, 207 (Pa. 2007) (citations omitted). A statute is unconstitutionally overbroad

only if it punishes constitutionally protect activity as well as illegal activity. Id. at 208

(citation omitted).   The court must determine whether the enactment of a statute

"reaches a substantial amount of constitutionally protected conduct." Id. (quoting

Commonwealth v. Ickes, 873 A.2d 698, 702 (Pa. 2005)). See a/so Commonwealth v.

Morgan, 913 A.2d 906, 912 (Pa. Super. 2006), appeal denied, 927 A.2d 623 (Pa.

2007).

         In Morgan, the Superior Court rejected the argument being made by Defendant

in this case. Specifically, applying the constitutional principles summarized above, the

Superior Court found that the Unlawful Contact statute was not overbroad because the

"statute by its reach does not punish a substantial amount of constitutionally protected

conduct" and "is narrowly tailored to advance a compelling state interest, that being

the protection of minors who lack capacity to consent to sexual intercourse." Id. Under

the holding and rationale of Morgan, Defendant's constitutional challenge does not

hold water.

         b.    Defendant had "Contact" with the Minor Victim

         Defendant's contention that he did not have contact with the victim within the

meaning of the statute requires that we interpret the Unlawful Contact statute. Again,

the applicable rules are well settled.

         In determining the meaning of a statute, courts are obliged to consider and give

effect to the intent of the legislature. "A statute's plain language generally provides the

best indication of legislative intent." Commonwealth v. McCoy, 962 A.2d 1160, 1166




                                             4
(Pa. 2009). In more expansive terms, under firmly established rules of statutory

construction, it is well settled that

               the object of all interpretation of statutes is to ascertain and
               effectuate the intention of the General Assembly, and that
               the plain language of the statute is generally the better
               indicator of such intent. When ascertaining the intent of the
               General Assembly, there is a presumption that the General
               Assembly does not intend a result that is absurd, impossible
               of execution or unreasonable when enacting legislation.
               Furthermore, the words of a statute shall be construed
               according to the rules of grammar and according to their
               common and approved usage. We will only look beyond the
               plain meaning of the statute where the words of the statute
               are unclear or ambiguous.

Commonwealth v. Diodoro, 970 A.2d 1100, 1106 (Pa. 2009), cert. den., 558 U.S. 875

(2009) (internal citations and quotation marks omitted).

       Penal statutes must be strictly construed. Commonwealth v. Dixon, 53 A.3d

839, 846 (Pa.       Super.   2012).     However,   "the rule of lenity   itself has limits."

Commonwealth v. Wilgus, 40 A.3d 1201, 1210 (Pa. 2012).

               The need for strict construction does not require that the
               words of a penal statute be given their narrowest possible
               meaning or that legislative intent be disregarded, nor does it
               override the more general principle that the words of a
               statute must be construed according to their common and
               approved usage. It does mean, however, that where
               ambiguity exists in the language of a penal statute, such
               language should be interpreted in the light most favorable to
               the accused. More specifically, where doubt exists
               concerning the proper scope of a penal statute, it is the
               accused who should receive the benefit of such doubt.
               Significantly, a court may not achieve an acceptable
               construction of a penal statute by reading into the statute
               terms that broaden its scope.

Id. (quoting Commonwealth v. Booth, 564 Pa. 228, 766 A.2d 843, 846 (2001 )).




                                               5
       The Unlawful Contact statute states, in relevant part:

              (a) Offense defined.--A person commits an offense if he is
              intentionally in contact with a minor .... for the purpose of
              engaging in an activity prohibited under any of the following,
              and either the person initiating the contact or the person
              being contacted is within this Commonwealth:
              (1) Any of the offenses enumerated in Chapter 31 (relating to
              sexual offenses).

                                           ***

              (c) Definitions.

                                           * **

              "Contacts." Direct or indirect contact or communication by
              any means, method or device, including contact or
              communication in person or through an agent or agency,
              through any print medium, the mails, a common carrier or
              communication      common       carrier,   any   electronic
              communication system and any telecommunications, wire,
              computer or radio communications device or system.

18 Pa. C.S.A. § 6318. Under the plain language of this statute, there is no question

that Defendant had contact with the victim.

       At the hearing on Defendant's post-sentence motions, counsel for Defendant

contended that contact within the meaning of the Unlawful Contact statute has been

interpreted by the courts to mean communication, typically through electronic means,

and that such communication must be of a sexual nature. (N.T., 6/21/2015, pp. 3-5).

However, defense counsel was unable to cite to any case that supported this

argument. Moreover, the argument runs contrary to the express language of the

statute.

       The Unlawful Contact statute is framed in the disjunctive. Accordingly, it is

unlawful to either contact or communicate with a minor for a prohibited purpose. Since


                                              6
the evidence presented by the Commonwealth established that Defendant had both

direct and indirect contact and communication with the minor victim for the purpose of

committing a Chapter 31 offense, it is clear that the Unlawful Contact statute was

violated.

        Specifically, the evidence presented at trial demonstrated that Defendant had

Ms. Clark lure the victim to the house. Defendant and Ms. Clark then picked the victim

up and brought her to their home. Defendant communicated and interacted directly

and indirectly with the victim both during the ride and in the home. Defendant gave the

victim a spiked drink which opened the door to the assault that he perpetrated while

the victim was in and out of consciousness. These contacts and communications were

part of the set-up and the lead-up to the sexual assault. Of course, during the assault

Defendant had physical contact with the victim and also spoke to her.

        Simply put, Defendant communicated and had direct and indirect contact, both

physically and verbally, with the minor victim within the ordinary and statutory

meanings of those terms. His statutory interpretation argument to the contrary is

completely devoid of merit.

II.     Defendant Waived the Remainder of his Assignments of Error

       As noted, Defendant's final eight assignments      of error are comprised of

challenges to the weight and sufficiency of the evidence. Despite the fact that his

weight and sufficiency claims constitute fact-based challenges, Defendant did not ask

that the trial be transcribed.   As a result, we believe that Defendant has waived

assignments of error three through eight.




                                            7
       It is well settled that it is the appellant's duty to supply appellate courts with a

record which is sufficient to permit meaningful           appellate     review. This includes

transcripts   necessary to permit resolution of the issues raised on appeal. See

Commonwealth v. Lesko, 15 A.3d 345 (Pa. 2011); Commonwealth v. Williams, 715

A.2d 1101 (Pa. 1998); Commonwealth v. Preston, 904 A.2d 1 (Pa. Super. 2006);

Commonwealth v. Steward, 775 A.2d 819 (Pa. Super. 2001); Com. v. Geatti, 35 A.3d

798 (Pa. Cmwlth. 2011), appeal denied, 40 A.3d 1237 (Pa. 2012); Pa. R.A.P. 1911.

       In this regard, Pa. R.A.P. 1911, entitled Request for Transcript, provides in

pertinent part that:

               (a) General rule. The appellant shall request any transcript
               required under this chapter in the manner and make any
               necessary payment or deposit therefor in the amount and
               within the time prescribed by Rules 5000.1 et seq. of the
               Pennsylvania Rules of Judicial Administration         (court
               reporters).

                                              * **

               (d) Effect of failure to comply. If the appellant fails to take the
               action required by these rules and the Pennsylvania Rules of
               Judicial Administration for the preparation of the transcript,
               the appellate Court may take such action as it deems
               appropriate, which may include dismissal of the appeal.

        The plain terms of the Rules of Appellate Procedure, including Rule 1911,

contemplate that the parties, who are in the best position to know what they actually

need for appeal, are responsible to take affirmative actions to secure transcripts and

other parts of the record. Commonwealth v. Lesko, supra.              It is not the responsibility

of trial or appellate courts to order the transcription of necessary proceedings. To the

contrary, Rule 1911 makes it abundantly plain that it is the responsibility of the



                                               8
appellant (or cross-appellant) to order all transcripts necessary to the disposition of his

appeal.     Commonwealth       v.   Williams, supra;   Commonwealth     v.   Preston,   supra;

Commonwealth v. Steward, supra.

       With regard to missing transcripts, the Rules of Appellate Procedure require an

appellant to order and pay for any transcript necessary to permit resolution of the

issues raised on appeal. Pa.R.A.P.1911 (a). When the appellant fails to conform to the

requirements of Rule 1911, any claims that cannot be resolved in the absence of the

necessary transcript or transcripts must· be deemed waived for the purpose of

appellate review. It is not proper for either the Pennsylvania Supreme Court or the

Superior Court to order transcripts nor is it the responsibility of the appellate courts to

obtain the necessary transcripts.        Commonwealth v. Preston, 904 A.2d at 7 (citations

omitted).    See also Commonwealth v. Geatti, supra (Defendant's failure to request a

transcript from the Court of Common Pleas as part of his appeal meant the appellate

court could not conduct an appropriate review of the issues raised by defendant and

resulted in waiver of those issues).

       In this case, Defendant claims there is insufficient evidence to convict him of

Unlawful Contact with a Minor, Sexual Assault, Indecent Assault, and Aggravated

Indecent Assault. He further claims that his convictions for those crimes are against

the weight of the evidence.         Because the weight and sufficiency challenges are fact-

based claims that require our appellate courts to examine all of the evidence, including

the testimony of all witnesses, the trial transcript is necessary to resolve the claims. By

failing to request that transcript, Defendant waived his challenges to the weight and

sufficiency of the evidence.


                                                9
Ill.   In the Alternative, Defendant's Challenges to the Weight and Sufficiency
       of the Evidence are Devoid of Merit.

       As noted, Defendant challenges both the sufficiency and the wright of the

evidence to sustain the convictions. A claim challenging the sufficiency of the evidence

presents a question of law. Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).

The court must determine "whether the evidence is sufficient to prove every element of

the crime beyond a reasonable doubt." Commonwealth v. Hughes, 555 A.2d 1264,

1267 (Pa.    1989).    We "must view evidence in the light most favorable to the

Commonwealth      as the verdict winner, and accept as true all evidence              and all

reasonable inferences therefrom upon which, if believed, the fact finder properly could

have based its verdict." Id.

       Our Supreme Court has instructed:

              [TJhe facts and circumstances             established    by the
              Commonwealth need not preclude every possibility of
              innocence. Any doubts regarding a defendant's guilt may be
              resolved by the fact-finder unless the evidence is so weak
              and inconclusive that as a matter of law no probability of fact
              may be drawn from the combined circumstances. Moreover,
              in applying the above test, the entire record must be
              evaluated and all evidence actually received must be
              considered. Finally, the trier of fact while passing upon the
              credibility of witnesses and the weight of the evidence
              produced, is free to believe all, part or none of the evidence.

Commonwealth      v.   Ratsamy,   934 A.2d      1233,   1236   n.   2   (Pa. 2007).      The

uncorroborated testimony of the victim, if believed, is enough to support the conviction

of a defendant of sexual offenses. Commonwealth v. Poindexter, 646 A.2d 1211 , 1214

(Pa. Super. 1994).




                                           10
      The Crimes Code defines Aggravated Indecent Assault as follows:

             [A] person who engages in penetration, however slight, of
             the genitals or anus of a complainant with a part of the
             person's body for any purpose other than good faith medical,
             hygienic    or law enforcement        procedures    commits
             aggravated indecent assault if:
             (1) the person does so without the complainant's consent;
             [or]

                                          ***

             (5) the person has substantially impaired the complainant's
             power to appraise or control his or her conduct by
             administering or employing, without the knowledge of the
             complainant, drugs, intoxicants or other means for the
             purpose of preventing resistance.

18 Pa.C.S.A. § 3125.

      A person commits Indecent Assault if

             the person has indecent contact with the complainant,
             causes the complainant to have indecent contact with the
             person or intentionally causes the complainant to come into
             contact with seminal fluid, urine or feces for the purpose of
             arousing sexual desire in the person or the complainant and:
             (1) the person does so without the complainant's consent;
             (2) the person does so by forcible compulsion;

                                          ***
             (4) the complainant is unconscious or the person knows that
             the complainant is unaware that the indecent contact is
             occurring;
             (5) the person has substantially impaired the complainant's
             power to appraise or control his or her conduct by
             administering or employing, without the knowledge of the
             complainant, drugs, intoxicants or other means for the
             purpose of preventing resistance;

18 Pa.C.S.A. § 3126. Indecent contact is "[a]ny touching of the sexual or other intimate

parts of the person for the purpose of arousing or gratifying sexual desire, in any

person." 18 Pa.C.S.A. § 3101.


                                           11
      Sexual Assault, in turn, is defined as follows:

             Except as provided in section 3121 (relating to rape) or 3123
             (relating to involuntary deviate sexual intercourse), a person
             commits a felony of the second degree when that person
             engages in sexual intercourse or deviate sexual intercourse
             with a complainant without the complainant's consent."

       18 Pa.C.S.A.    § 3124.1.   The terms "sexual intercourse" and "deviate sexual

intercourse" have specific meanings. "Sexual intercourse, [i]n addition to its ordinary

meaning, includes intercourse per os or per anus, with some penetration however

slight; [and] emission is not required." 18 Pa.C.S.A. § 3101. Deviate sexual intercourse

is:


             "Sexual intercourse per os or per anus between human
             beings and any form of sexual intercourse with an animal.
             The term also includes penetration, however slight, of the
             genitals or anus of another person with a foreign object for
             any purpose other than good faith medical, hygienic or law
             enforcement procedures."

18 Pa.C.S.A. § 3101.

      Finally, Unlawful Contact is defined as quoted above. In summary, A person

commits the offense if he is intentionally in contact with a minor for the purpose of

engaging in an enumerated prohibited activity, including all Chapter 321 sex offense

crimes. 18 Pa.C.S.A. § 6318.

      The evidence,      viewed in the light of the applicable     standards,   may be

summarized as follows:

       The victim and Ms. Clark were teenage friends. Defendant was Ms. Clark's

boyfriend and the father of her baby. Defendant was a man in his thirties. On October

27, 2013, Ms. Clark invited the victim over for dinner, ostensibly so that the victim



                                           12
could help plan Ms. Clark's baby shower.                 The baby shower was a pretext;

unbeknownst to the victim, Defendant wanted the victim to come over so that there

could be a sexual tryst. The victim accepted Ms. Clark's invitation and was picked up

at her house by Defendant and Ms. Clark.            The victim brought her infant daughter

along with her.

          At his home, Defendant spoke with the victim and asked her about her age.

The victim said that she was seventeen, and Defendant said that Ms. Clark told him

that she was eighteen. The victim offered to show Defendant her identification but

Defendant declined.       Defendant offered the victim a drink, which she accepted. This

drink contained alcohol and an unknown drug which caused the victim to feel dizzy, sit

down, and ultimately lose control of her faculties.

          After the victim drank the concoction          that Defendant     prepared for her,

Defendant pressed himself against her. The victim felt Defendant's erection through

their clothes. The victim began to fade in and out of consciousness. As this was

occurring, the victim felt Defendant remove her breast from her shirt and lick her

nipple, put his fingers into her vagina, pull her pants down, and put his penis into her

vagina.     After she left the house, the victim was taken by ambulance to the hospital

where she spoke with police and samples were taken for DNA analysis.

          Ms. Clark testified at trial. She confirmed and supported the testimony of the

victim     and   the   sexual   assaults   perpetrated    by   Defendant.    In   addition,   the

Commonwealth presented DNA evidence.

          It is clear from even this quick summary overview of the facts that, when viewed

in light of the applicable standards, the evidence was more than sufficient to sustain


                                               13
Commonwealth     v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (internal citations,

footnote, and quotation marks omitted).

      Additionally, trial courts possess only narrow authority to reverse a jury verdict

on a weight of the evidence challenge.

             The general rule in this Commonwealth is that a weight of
             the evidence claim is primarily addressed to the discretion of
             the judge who actually presided at trial. There is, of course,
             some tension between the power of trial courts to overturn
             jury verdicts premised upon weight claims, and the bedrock
             principle that questions of credibility are exclusively for the
             fact-finder. Accordingly, the authority for the trial judge to
             upset a verdict premised upon a weight claim is narrowly
             circumscribed.

Armbruster v. Horowitz, 813 A.2d 698, 702-703 (Pa. 2002) (internal citations and

quotation marks omitted).

       In this case, the jury heard the testimony of the victim, Ms. Clark, and the

Commonwealth's    DNA expert. All witnesses were cross-examined.      In addition, the jury

heard the testimony of a defense DNA expert. The jury obviously found the victim and

the other Commonwealth witnesses credible. It was entirely within the jury's province

to do so. Further, the verdict was not so contrary to the evidence that it shocked our

sense of justice. Defendant's conviction of these offenses is not against the weight of

the evidence and this contention is meritless.

       In short, by failing to request the necessary transcription of his trial, Defendant

waived appellate review of his sufficiency and weight claims.     However, even if these

challenges are addressed on their merits, they are baseless. The evidence presented

by the Commonwealth         was more than enough to sustain the verdict,          and the

convictions do not shock one's sense of justice.


                                            15
      For these reasons, the judgment of sentence should be affirmed.




Date: October 29, 2015
                                                                             J.


Cc:   Superior Court of Pennsylvania
                                                                         r--;»
      Jonathan Mark, J.                                                  c::::i
                                                                         ........
                                                                3:::     c..r,
      District Attorney                                         0
                                                                         C')
                                                                                    0
                                                                                    r
                                                                •"-
      Public Defender (FC)                                      zo       c::,
                                                                         --{
                                                                                    rn
                                                                0                   :::D
                                                                                    ;..,
                                                                rn       r-o
                                                                         (D         c::,
                                                                (.")
                                                                c.--:>
                                                                                        .,
                                                                c::      -u         0
                                                                2:                  0
                                                                -I       3          c::
                                                                :<       r-o        ;.D
                                                                                    -l
                                                                u                   (J)
                                                                )>       G)
                                                                         co                  ts:




                                        16